Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-11-00666-CV

THREE HUNDRED EIGHTY-NINE THOUSAND NINE HUNDRED FIVE AND NO/100
                           DOLLARS,
                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 198th Judicial District Court, Kimble County, Texas
                                 Trial Court No. DCV-2010-1022
                         The Honorable M. Rex Emerson, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: December 19, 2012

AFFIRMED

           This is an appeal from an order granting summary judgment in a forfeiture case. The

State moved for summary judgment, arguing that the doctrine of collateral estoppel precluded

Dillon Emanuel Powell from raising any fact issue in response to its motion that was previously

litigated and essential to the judgment in his prior criminal trial. See Property v. State, No. 06-

11-00113-CV, 2012 WL 1940805, at *4 (Tex. App.—Texarkana May 22, 2012, no pet.). On

appeal, Powell does not argue that collateral estoppel should not apply, but instead asserts issues
                                                                                       04-11-00666-CV


related to his criminal trial: (1) the “trial court erred in denying appellant’s motion to suppress

evidence based on an illegal search of the car [that] appellant was driving”; and (2) “appellant

did not furnish consent to the search of the car in a clear and convincing manner.” These issues

do not relate to the trial court’s actions in the forfeiture case, as Powell did not file a motion to

suppress in the forfeiture case. The “trial court” to which Powell is referring is the trial court in

the criminal case, which denied his motion to suppress. Powell appealed, and on August 22,

2012, this Court affirmed Powell’s conviction for felony money laundering, holding that the

evidence was sufficient to support his conviction and that the trial court did not err in denying his

motion to suppress. See Powell v. State, No. 04-11-00495-CR, 2012 WL 3597199 (Tex. App.—

San Antonio Aug. 22, 2012, no pet.). Powell did not file a petition for discretionary review with

the Texas Court of Criminal Appeals, and mandate issued on October 24, 2012. We therefore

overrule Powell’s first two issues. See Property, 2012 WL 1940805, at *4 (holding that appellant

was not entitled to relitigate issue of suppression in forfeiture case that was raised and litigated in

criminal case).

       Powell also argues that the “State failed to show that any felony had been committed by

the appellant.” According to Powell, “[i]n order to support a forfeiture, the State must prove that

an underlying felony was committed.” Powell stresses that there is no such evidence “[i]n the

entire record on their forfeiture proceeding which is before the Court [or] in the criminal trial

(the subject matter of an appeal under Cause No. 04-11-00495-CR).” Whether there was

sufficient evidence was also an issue litigated in Powell’s criminal case. On appeal of his

criminal conviction for money laundering, this Court held that “the underlying criminal activity

was the delivery of a controlled substance, a felony” and that the evidence was sufficient “to

prove the money located during the search of Powell’s vehicle was involved in criminal

activity.” Powell, 2012 WL 3597199, at *4.
                                                 -2-
                                                                   04-11-00666-CV


We affirm the judgment of the trial court.



                                         Karen Angelini, Justice




                                       -3-